This cause coming on to be heard upon a demurrer *Page 617 
to the petition of relator applying for a writ of mandamus directing Joseph Miller, Commissioner of Insolvents of Mahoning county, to order an immediate hearing of the application of the relator for a discharge from the jail of said county, and that said Commissioner of Insolvency issue immediately a release for the relator, on consideration whereof said demurrer to the petition for a peremptory writ of mandamus is sustained, upon authority of Boyer, Supt. of Stark County Workhouse, v. State,ex rel. Halyburton, 118 Ohio St. 582. The petition of the relator is therefore dismissed.
Petition dismissed.
MARSHALL, C.J., KINKADE, ROBINSON, MATTHIAS, DAY and ALLEN, JJ., concur.